COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Wesley Solansky

Appellate case number:    01-21-00031-CV

Trial court case number: 2018-84050

Trial court:              257th District Court of Harris County

        Relator, Wesley Solansky, has filed a petition for writ of mandamus challenging the trial
court’s order, signed December 1, 2020, granting a motion to dismiss under the Texas Citizens
Participation Act.
       Relator has also filed a motion for immediate emergency relief staying the trial court
proceedings.
        We grant relator’s request and order the trial court proceedings stayed pending disposition
of this proceeding.
       We further direct real parties in interest, Charles Foster and Brenda Foster, to file a
response to the petition for writ of mandamus within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Richard Hightower_______________
                    Acting individually  Acting for the Court

Panel consists of Justices Hightower, Countiss, and Farris.


Date: _January 15, 2021___________